per curiam:
El 10 de febrero de 1993 emitimos resolución a los efectos siguientes:
Vista la Petición presentada por el Colegio de Abogados de Puerto Rico solicitando la Suspensión del Ejercicio de la Profe-*636sión de Abogados por falta de pago de la cuota anual, se le concede a la Lie. Vanessa Vergne Torres un término de veinte (20) días, contados a partir de la notificación de esta resolución, para mostrar causa por la cual no debe ser suspendida del ejer-cicio de la abogacía. Se le apercibe que el incumplimiento con los términos de esta resolución conllevará la suspensión auto-. mática del ejercicio de la abogacía y podrá dar lugar a sancio-nes disciplinarias adicionales.
Como la licenciada Vergne no compareció, mediante Re-solución de 30 de abril de 1993 le concedimos un término final de quince (15) días para cumplir con la Orden de 10 de febrero. Se le advirtió nuevamente que su incumpli-miento conllevaría una suspensión automática del ejercicio de la abogacía. Esta resolución fue notificada personal-mente al esposo de la querellada el 26 de mayo de 1993.
La licenciada Vergne compareció mediante moción el 8 de junio de 1993. Informó que desconocía la orden dictada el 10 de febrero y solicitó un término razonable para contestarla.
El 30 de junio emitimos resolución concediéndole a la licenciada Vergne treinta (30) días para contestar. Esta re-solución fue notificada personalmente al esposo de la que-rellada el 8 de julio de 1993. La licenciada Vergne no contestó. Ordenamos entonces que se le notificara perso- • nalmente a la querellada; esto se hizo el 2 de septiembre de 1993. La querellada aún no ha contestado.
Hemos expresado que seremos rigurosos en los casos en que los abogados no contesten nuestras órdenes, luego de ser emplazados para ello. En el contexto de la notaría, afir-mamos que:
Este Tribunal será estricto con los notarios que después de ser oportunamente notificados de su deficiencia en la fianza, hacen caso omiso a nuestras resoluciones. No estamos en dis-posición de tolerar esta clase de actitud por parte de los miem-bros de la profesión y en particular la de los notarios irrespon-sables que se niegan a reconocer la importancia de la fianza notarial. In re Ribas Dominicci I, 131 D.P.R. 491 (1992).
*637Por todo lo anterior, se suspende indefinidamente del ejercicio de la abogacía a la Leda. Vanessa Vergne Torres hasta tanto acredite su disposición de cumplir rigurosa-mente con nuestras órdenes y con las disposiciones de la Ley Núm. 43 de 14 de mayo de 1932 (4 L.P.R.A. see. 771 et seq.),(1) y el Tribunal disponga lo que proceda en derecho.

Se dictará la sentencia correspondiente.

El Juez Asociado Señor Rebollo López no intervino.

(1) En. particular con sus Arts. 9 y 10 (4 L.P.R.A. sees. 780-781).